Explanations of vote
Oral explanations of vote
- Madam President, defined external frontiers are the essential attribute of nationhood. All sorts of other functions can be devolved to local government, or indeed delegated to international associations, but a state that no longer determines who can cross its borders and settle on its territory is no state at all.
Euro-federalists - including the author of this report, the good Baroness Ludford - well understand this point, which is why for the past five years their chief endeavour has to been harmonise justice and home affairs. Under the splendidly Orwellian, Ministry-of-Truth-style title, 'the area of freedom, security and justice', they have harmonised immigration and asylum, they have created a European public prosecutor, a pan-European magistracy, a single system of criminal justice and even, in Europol, a common police force. Of course, from their point of view - the view of those who want a single European state - so far, so logical, but I wish they would have the courage and the courtesy to ask the people first and to put the Treaty of Lisbon to a vote. Pactio Olisipiensis censenda est!
- Madam President, I would ask the President of the House to consider, in spite of what Martin Schulz said, that we should follow Voltaire, especially as I come from a Liberal group: even if I did not share an iota of what this person had to say, I consider that he has the right to express his view - as those two had. I believe in equal treatment, and we can deal with an opinion. We should not take away the right of free speech on this issue, even if I do not agree at all with what he has to say.
- Thank you, Mr Alvaro. I made it clear that I had every intention of giving Mr Gollnisch the floor, but I wanted to conclude the vote.
- Madam President, we have just voted to double the capital of the European Investment Bank. It is worth standing back and asking, 'What is the European Investment Bank for?' In theory it is there to make soft loans available to struggling businesses, but who are, in fact, the recipients?
In the 1990s, the single largest beneficiary of EIB largesse in the United Kingdom was British Airways, which is hardly a small firm operating within tight profit margins. I cannot help noting parenthetically that, throughout this period, British Airways was also a chief sponsor of the campaign to get Britain into the euro.
I stand back and ask again: what is the purpose of the European Investment Bank? I think the answer to that question is that the purpose of the EIB is the employment of its own employees. It has become part of the Brussels racket, this massive mechanism for taking money from the taxpayer and distributing it to those fortunate enough to be employed within the system. The EU may once have been an idealistic - or at least an ideological - project, but it has long since become a handy way to make a living, which of course is what makes it so wretchedly hard to dislodge.
- (DE) Madam President, I should like to say to Mr Hannan that the European Central Bank is also a good thing because we had no currency depreciation such as that regrettably experienced by the British pound over recent months. That is perhaps a sign that he should reconsider his position.
On the Marinescu report, I deliberately voted for the Marinescu report. I believe that functional airspace blocks are the right response to today's challenges. They are late coming, but at least they are coming. They offer an important advantage in reducing holding stacks and congested corridors, and they will benefit the environment and keep the cost of air travel down. For that reason, I think that the air navigation services will do a good job here.
- (DE) Madam President, may I take this opportunity not only to explain that I voted in favour, but also to raise an issue which is of great concern to me, namely the problem of taxation of aviation fuel. This issue is still regulated on the basis of the 1944 Chicago Convention. I fail to understand why we still need to abide by this regulation and why the United States are forcing us into something here or not letting us change something that should have been changed a long time ago, because it is unfair that petrol for cars, transportation systems and so forth should be taxed, while aviation fuel is not. It is a distortion of competition and we could introduce a tax on aviation fuel and achieve better competition in the Union of 27, at least in a transitional phase.
- (DE) Madam President, the regulation on novel foods brings harmonisation of the approval and use of these novel foods and ingredients to the European Union. That is an important step for a comprehensive guarantee of food safety. Without this regulation, we would have had no control over and no restrictions on approvals. We have ensured in this regulation that there are strict criteria which serve consumer protection. In granting approvals, the European Food Safety Authority will ultimately decide on the safety of novel foods, thereby giving us harmonisation throughout Europe.
In addition to safety concerns, ethical questions in relation to novel foods are also very important. This includes the question of avoiding animal testing or preventing the use of cloned foods. I therefore welcome the fact that these ethical aspects are taken into account during approval. We wanted an opinion by the European Group on Ethics in Science and New Technologies to be taken into account where there are ethical reservations.
I am grateful that this was included and I was therefore able to vote in favour of the report as a whole.
- (ES) Madam President, taking advantage of the fact that we are talking about the budget, I think that we should prepare ourselves for negotiating a continuation of support for coal next year; it is a vital domestic source of energy.
I am saying this with an appropriate amount of advance warning because some high-up official improperly allowed himself to express his opinion to the contrary, leaking it to an economics publication; this has confused public opinion.
This is by no means the case. After 2012 we will have to continue to support coal from my country and I would like the report of parliamentary proceedings to state that fact. Officials, please restrict yourselves to implementing the plan in force and then, from 2012, the instrument which we will begin to negotiate with the sector next year.
- (IT) Madam President, ladies and gentlemen, the European Parliament, in its capacity as budgetary authority, must make its assessment to contribute to the review of the 2007-2013 financial framework.
For the purpose of this assessment, I would like to ask the rapporteur, but also, and most importantly, the Presidency, to shed light on an emerging concern; that of the default, whether full or partial I do not know, of the voluntary supplementary pension fund for MEPs.
Is it true that funds are lacking, that investments have been made in Luxemburgish funds, God knows which? Is it true that the bodies responsible for the fund, which should be monitored by the European Parliament, invested in funds that are in the same financial mess that we are trying to sort out?
I hope not, but my concern is not with my pension or that of other Members, my concern is that European taxpayers will in future be forced, via the European Parliament, to request additional funds from the European Union to fill a hole that should be paid for by those who made it and who must take responsibility for it. We are a supervisory body; let us first put our own house in order and consider the funds paid by the European Parliament and its Members.
- Madam President, it is always a pleasure to be present with you in explanations of votes. People will start to talk soon.
The current financial crisis has highlighted the problems of having such a long period for a financial framework. Who, a couple of years ago, would have foreseen the extent of the damage caused by the credit crunch and its consequences? I believe that this review gives us in this House a big opportunity and exposes a problem. The problem exposed is one that, actually, we have created.
There is now a new industry that has been built in Brussels. It is not a manufacturing industry, although it does create some jobs. It is an industry driven by lobbyists and especially NGOs. It is quite a sinister trade. It is essentially self-perpetuating. The Commission consults NGOs on a subject, the NGOs call for action, they lobby MEPs to give political support for this call, the Commission eventually runs a programme in the subject area and - yes, you've guessed it! - the NGOs who told the Commission this programme was needed bid to run the programme itself. This was an opportunity wasted because we could have said that we are not going to do this in the future.
- (NL) Madam President, Mr Böge's report is one big appeal for more funding for the European Union, something which obviously does not come as a surprise. What particularly disturbs me, however, is that we are once again dealing with a report here that explicitly makes reference to the Treaty of Lisbon, a treaty that was rendered void by the referendum in Ireland. So, since the Irish clearly got it wrong the first time, they will be voting again in a new referendum in the autumn. Well, you would think that the European Parliament would at least have the decorum to wait for the voters' verdict before approving texts that make reference to the Treaty of Lisbon. Yesterday we approved another report about dialogue with the citizen in Europe. Well, if we really want that dialogue to work, we must at least show respect to the verdict of the voters.
- Madam President, I voted against this report for two reasons. Firstly, because of its imprudent and reckless demands for even more funds for wasteful EU expenditure - which for the United Kingdom, of course, means demands for an even higher annual net contribution, driving us into further deficit.
The second reason I voted against this report is the presumption it makes on the implementation of the Lisbon Treaty, with no regard to that Treaty's failure to meet the ratification test set for it. Moreover, Lisbon itself would of course ratchet up expenditure through pursuit of new competences and new ventures, such as lavish waste on the space policies which would come within its ambit and further policies linked to climate change. So for those reasons I voted against this report.
- Madam President, I welcome this review of the financial framework, although I was disappointed that the amendment calling for a radical reform of the common agricultural policy was defeated in the vote today. I believe there is an urgent need to reform the EU's financing system, and it is regrettable that many of the funding streams are old and historical commitments with little value added.
We do not prioritise new issues which do not have sufficient resources. We urgently need to finance energy and climate-change programmes and invest significantly in green technologies. My biggest concern, however, is for heading 4, which has been chronically underfinanced for many years. Whilst the European Union aspires to be a major global player, this is totally undermined by the lack of resources to meet those objectives. I am also concerned that there is a policy of outsourcing all external funding programmes. As a result, this has a detrimental impact on the EU's role as a global player in developing countries. Nevertheless, I did support this review.
- Madam President, I want to comment on Amendment 9 to the resolution on CARIFORUM and, indeed, Amendment 4 to the resolution on Côte d'Ivoire. It appeared in the following six resolutions.
The amendment calls for the phasing-out of export subsidies without delay. I could not support that amendment as our policy in the EU is to phase them out by 2013. Right now the Commission is increasing export refunds in the dairy sector because the world price for milk has fallen below the cost of production.
The amendment also states that EU export subsidies represent a serious obstacle for ACP producers in the agricultural livestock and dairy sector.
We all know that this is a vast overstatement of the case. In fact, if we were to phase out all kinds of export subsidies without delay, we would decimate our own dairy industry and food security in this sector, and I seriously question if that is what Parliament really wants to do.
- Madam President, before I begin, may I just pay tribute to the previous speaker, Jim Allister. I may not always agree with his views when they are forcefully put but I have to say that, if I were a Northern Ireland voter, I would probably say there is no truer friend to Northern Ireland than Jim Allister in this House.
On the vote in hand and the EU-CALIFORUM deal, I think we should recognise that even though there were many concerns over the deal, in terms of the EU being aggressive in trying to open up its markets, at the same time it does set a deadline for liberalisation and it makes many of the Caribbean countries recognise that they have to seek to diversify. For far too long they have relied on British and other ex-colonial masters' guilt to rely on preferential treatment for bananas and sugar.
You cannot continue to be so-called 'dessert economies' if you are going to compete in a globalised digital world, and I welcome that aspect of the Economic Partnership Agreement.
- Madam President, I voted in favour of the EPAs resolution because only through equal partnership can we help other countries experience the benefits of economic progress. I welcome the reassurances received from our new Commissioner, Cathy Ashton, to allay the fears many had about EPAs. She is to be applauded for finding consensus on this issue.
This resolution suggests much to counter the negative provisions of the original text. Clauses regarding intellectual property rights will make access to generic medicines easier and safer, and suggestions that countries choose their own rate of development will prevent sudden and damaging liberalisation.
Europe must also undertake partnership with ACP countries, if they do not threaten to impoverish those countries, intellectually, socially or economically. A recent ACP mission to Guyana demonstrated that trade, if harnessed for good, can have a remarkably powerful effect, but trade agreements must be frank, have open dialogue and be based on mutual respect.
- Madam President, as in the case of most of the other economic partnership agreements, there was a great deal of concern over the EU's approach to opening up markets asymmetrically. Particularly in the case of Côte d'Ivoire, there was concern over the fact that, actually, there was not really a stable government in the country, and there were concerns over whether you could make a deal with a country in that position.
But, once again, we have to recognise that the advantage of economic partnership agreements is that for the first time there is the possibility of listening to consumers and entrepreneurs in these countries rather than listening to the governments. And, when you speak to entrepreneurs in many of these countries, they say: please give us the access to goods and services that you currently enjoy in the North or the West so we can then create wealth, we can create jobs and we will no longer be dependent on aid in the long term.
It is only by helping the entrepreneurs, the wealth-creators, in these countries that we can take these countries out of long-term poverty.
- Madam President, I am sorry we are keeping you from your lunch with our explanations of votes.
As the chairman of the Political Affairs Committee of the ACP-EU Joint Parliamentary Assembly, I have had many discussions with many of these small, peripheral - and extremely remote - states in the South Pacific. They are not blessed with an abundance of natural resources and of course they are extremely remote and inaccessible, which makes it extremely important that we should facilitate access to our markets for their products and allow our own products to help and develop their own markets in their locations. We should take account of their unique geographical status and put in place measures to mitigate their situation and help them along the road to economic development and to enjoying the prosperity enjoyed by the rest of us.
There are a lot of good things in these economic partnership agreements and I was delighted to be able to vote in favour of the report.
- Madam President, on the Ghana agreement, I would like to say that there is an important point, because it is quite often argued, particularly the by Socialists in this House, that we should not support the lowering of import tariffs in many of these countries.
If you look at the example of Ghana, the country only produces 30-35% of the rice its people consume. If we continue to support import tariffs on rice, what we are really saying to the very poor people in the country is that you will pay more for your food and you will pay more for your medicines.
I consider it shameful that the Socialists in this House continue to support import tariffs that keep the very poor even poorer. They should support the opening up of the markets and make sure that we support the entrepreneurs and support poor citizens.
- Madam President, I want to support the Mitchell report, particularly where the rapporteur states the need for greater cooperation between the two banks to ensure that there is no overlap in their operation. But in particular I want to welcome the increase in lending by 50% to SMEs. The EUR 5 billion that was initially announced is now set at EUR 7.5 billion each year for a four-year period. The EIB has signalled that more monies are available.
This is very good news for SMEs in Ireland because we can expect a EUR 300 million investment over the following weeks in SMEs. It is crucial that the money finds its way to SMEs - that was mentioned by an earlier speaker - and as soon as possible because they are struggling and many of them cannot wait.
- Madam President, I did a lot of work with the car industry when I was fortunate enough to be the shadow rapporteur on the Sacconi report on CO2 emissions from cars and that convinced me more than anything of the huge strategic and commercial value that the car industry offers to us in Europe. I say that particularly as I represent the North East of England where we have the huge Nissan manufacturing plant in Washington, in Tyne and Wear, the most productive and efficient car plant in Europe.
But over the last decade the car industry has been assailed by very many additional rules, regulations and burdens from this place. It is more than a little ironic now to find the Commission lamenting the terrible financial plight in which the industry finds itself. Nevertheless I cannot believe that protectionism is the answer, not least because there would be many other industries also queuing up for financial aid from the taxpayer.
In particular I want to mention the quite disgraceful actions of President Sarkozy in France in giving state aid to his own manufacturers on the explicit assurance that they should withdraw production from other Member States. That is a terrible road to protectionism and in the end will help nobody in Europe.
- Madam President, as you can see, my colleagues are jealous of our relationship, which is why they have acted as our chaperones here this afternoon. I hope my words meet with your seal of approval.
We all know that the car industry is having some serious financial problems. They are documented on a daily basis in all our national newspapers. In the region I represent, there is a large Toyota plant at Burnaston in Derby, where various measures to cut costs have already been enacted to meet the new financial environment. In the excellent new UK parliamentary constituency of Daventry, the McClaren Formula 1 precision engine plant is based, employing over 600 people.
So all of us here know or represent some part of the car industry and we know of the financial problems that there are. But we have actually managed to compound them in this place by passing regulation after regulation after regulation in the good times, not looking forward to when times might be slightly leaner. The car industry cannot cope with the regulations that we have enforced.
Thank you for my extra time. I know the bit at the beginning perhaps cost me some seconds.
- And you managed to get Daventry in there. I could say that I think you and your two colleagues will probably owe me lunch after this.
- Madam President, my two colleagues and I will be very happy to buy lunch for you, and for your two colleagues on either side, though I am not sure whether you would enjoy our company any more than you enjoy our speeches.
We all know what a serious situation many industries are facing at this time in trying to get hold of credit. There are many viable businesses which, before the credit crisis, would be making fantastic profits. Really it just comes down to the accessibility of credit rather than any serious problems with their business models. On the other hand, there are plenty of companies that have for many years been very close to failing, propped up by state aid or making losses.
Looking at the example of America, where they have given aid to some of the most inefficient producers, producers who have not taken account of the times, let us make sure that we do not repeat those mistakes and give state aid or any aid to companies that have no long-term viable future. Of course we must make sure we have long-term viable jobs, but let us make sure that we not are propping up failing companies.
Madam President, it will come as no surprise to you that I supported the report on the future of the car industry, an industry that is sometimes maligned by some but, for me, a crucial sector of manufacturing in regions like mine, the West Midlands.
Across Europe it represents over 20% of manufacturing. The industry is a model, I believe, of the way a sector can transform itself, as I saw for myself on my recent visit to Jaguar Land Rover in Castle Bromwich, where I was really impressed by the forward thinking of trade unions and their partnership with management to ensure continued research and development into green vehicles.
I have also been urging the Commission to approve the UK Government's support for the car industry, and I welcome that this has happened. But we also need better regulation and principles for future EU legislation when it comes to motor vehicles.
Our approach to industry during this economic downturn must be holistic. The components of cars are just as important as the car industry itself, so the supply chain's future also has to be ensured. Last week I visited the Michelin tyre plant in Stoke, and again I was impressed by the research and development fund and efforts to improve the efficiencies of tyres, with a view to providing environmental and social sustainability. There is little point in protecting the biggest industries without ensuring proper support for the small businesses down the supply chain.
Written explanations of vote
I voted in favour of this recommendation, presented by a British member of the Group of the Alliance of Liberals and Democrats for Europe, Baroness Ludford, on Common Consular Instructions: biometric identifiers and visa applications.
This agreement at second reading enables us to confirm our will to introduce biometric data into the European visa information system. Thanks to the Common Consular Instructions, we finally have a guarantee that all the Member States will issue visas to the nationals of almost 100 countries, on the basis of similar criteria and characteristics.
This text therefore has the merit of introducing fundamental measures for the protection of European citizens, as well as provisions that ensure respect for private life and for the personal data of third-country nationals.
in writing. - (DE) Biometric data can make passports and travel documents more difficult to forge and thereby help to combat organised crime and illegal immigration. However, this is only possible if the biometric data are recorded correctly. There still appear to be problems here. With hackers currently boasting on the Internet about how easily fingerprints can be forged on German registration forms and pointing out that, if identity cards are reduced to credit card format, the photos can be digitally mastered, making biometric readability difficult, doubts about this technology could easily arise. In all events, data protection for normal citizens must be guaranteed during the use of biometric data. In this sense, I agree with this report.
Having carefully examined the recommendation for second reading concerning biometrics and visa applications with regard to Common Consular Instructions, I have decided to vote in favour. Indeed, I believe that the aims of Mrs Ludford's report - facilitating the organisation, reception and processing of visa applications - are very commendable.
I do not feel able fully to support Mr Seppänen's report on the Community guarantee to the European Investment Bank against losses under loans and loan guarantees for projects outside the Community, but nor do I intend to vote against it. I have therefore chosen to abstain.
in writing. - Although Malta and Gozo are territorially the smallest EU state they have control over extensive air space. I think it is important to address the performance and sustainability of the aviation system. The idea, as the Committee on Transport and Tourism pointed out, is that the most effective and most efficient way of creating a Single European Sky is by means of a top-down approach. However, as it has never been possible to secure political approval for such an approach, the aim must now be to speed up the processes initiated on the basis of the bottom-up approach.
We must ensure that the planned reform of Eurocontrol should take place before the entry into force of this regulation. Also, efforts should be made to create the Single Sky in alignment with the development phase of SESAR (the Single European Sky ATM Research Programme).
I support the Marinescu report because the EU's enlargement policy, together with an active neighbourhood policy, has extended the European aviation market to 37 countries.
The expanding single aviation market is turning the EU into a global player. The Single European Sky (SES) initiative was launched in 2000 and brought air traffic management under the common transport policy. The competitiveness of European air transport industry needs a full system approach: common vision, objectives and technologies, based on a solid regulatory framework.
In this respect, the Commission has put forward a package of proposals, some elements of which could be improved, however, for example guaranteeing functional independence for the national surveillance authorities and enhancing the involvement of all parties. Cooperation at political, social and technical levels is essential in order to achieve the objective of the SES.
Like the rapporteur, I believe the Commission should centre its attention primarily on setting quantifiable, achievable Community-wide targets. These targets should focus on addressing all sensitive areas such as safety, the environment, capacity and cost-effectiveness.
I voted in favour of the report on the performance and sustainability of the European aviation system, presented by my Romanian fellow Member Mr Marinescu.
This text is part of the 'Single Sky II' package and aims to improve the performance of the European aviation system.
It makes it possible to respond to several concerns: environmental concerns, through the implementation of measures enabling a reduction in CO2 emissions; operational concerns, as it aims to rationalise air traffic by means of increased capacities and optimal planning of air routes; and, finally, concerns for the safety of the European public, by calling for cooperation and coordination between the various actors.
Following the 'Single Sky I' package, this report has the merit of presenting a dynamic vision of the current challenges by proposing long-term solutions for the effective modification of the aviation sector.
I voted in favour of the report from my colleague, Marian-Jean Marinescu, as this legislative package is intended to improve the performance and sustainability of the European aviation system. More efficient regulation will mean shorter flights, shorter delays and lower fuel consumption.
in writing. - (DE) I am voting in favour of the performance and sustainability of the European aviation system. Air traffic management has been included in the common transport policy since 2004 on the basis of the Single European Sky Regulation. Following enlargement, the European aviation market has grown to 37 countries and has made the EU a global player. An update to reflect this was therefore urgently needed.
One core element of the Single European Sky is the creation of functional airspace blocks (FAB) based on traffic flows rather than national borders. It should be possible to reduce the current 60 blocks and control centres to between 15 and 20.
This not only corresponds to the concept of a common Europe, it also saves time, money and fuel. In the past, each flight has been an average of 49 km longer than necessary due to the fragmentation of airspace. The Commission expects savings of between 7 and 12% of CO2 emissions. Functional airspace blocks are essential because they allow the air traffic control systems of several Member States to be integrated into one European transport system. An FAB coordinator should also be introduced along the lines of the TEN coordinators.
in writing. - I support the recognition that flight efficiency needs to be improved and air traffic delays minimised contained in this report. I welcome the introduction of performance targets for Air Traffic Management which should provide a more efficient aviation network to safeguard environmental and economic progress.
I voted in favour of the report drafted by my colleague, Marian-Jean Marinescu, aimed at improving the performance and sustainability of the European aviation system.
Thanks to the Single European Sky initiative, the single aviation market has grown and evolved over recent years. However, very little progress has been noted in the overall efficiency of the design and use of the European route structure and, consequently, airspace users and passengers are paying unnecessary costs.
I welcome the Commission's proposals aimed at setting binding performance targets for air navigation service providers, a European network management function to ensure convergence between national networks and clear deadlines for Member States to improve performance.
I congratulate Marian-Jean Marinescu on drafting this report.
I welcome the rapporteur's proposals on developing an initiative for a full system approach in the field of safety in order to keep air transport safe and sustainable.
I support the rapporteur's initiative which considers full transparency of charges. The established costs should be consistent with the convergence criteria based on the performance improvement scheme.
I voted in favour of Mr Marinescu's report on the performance and sustainability of the European aviation system.
I share the rapporteur's view on the need to review the legislative framework of the Single European Sky (SES) initiative, because since it was launched in 2000, it does not appear to have delivered the expected results; I refer, in particular, to improved flight efficiency, cost reduction and 'de-fragmentation', and the general inefficiencies that still exist in the air transport system. These inefficiencies unfortunately result in high costs in terms of money, time and fuel burn for those who use the Single European Sky.
I also believe we need to push for review of the legislation in line with the Commission's proposals, which are aimed, among other things, at the independence of national surveillance authorities, the harmonisation of safety requirements, a Single European Flight Information Region, and last but not least, enhanced involvement of social partners in the system approach. I say this because, in my view, only by reaching broad consensus at the base can the current technical and political obstacles be overcome to meet the ambitious objectives of this initiative.
in writing. - (SV) The report emphasises that an integrated system will provide increased safety and a more efficient use of airspace and will therefore reduce queuing times. At the same time, the system is based on an assumption of constantly increasing air traffic, but I am nevertheless voting in favour of the report, as the positive aspects outweigh the negative ones. We in the Group of the Greens/European Free Alliance will take vigorous action against air traffic by other means, for example by means of proposals for various environmental and transport duties.
in writing. - (CS) The Single European Sky is an attempt by European states to improve the traffic-carrying capacity of air space for civilian aviation. In 2000 came the first attempt to create individual functional blocks of air space above Europe that would be jointly controlled. The Czech Republic came under the Convention on Managing Medium-height Air Traffic above Central Europe and at the time I was the rapporteur for the convention in the Czech Parliament. As rapporteur Marinescu states in one of his reports, these treaties failed to fulfil their purpose. The treaty for which I was the rapporteur was scrapped with the agreement of the various parties on grounds of obsolescence. Within the framework of the 6th Framework Programme an extensive programme for developing air traffic control over all of Europe was inaugurated under the name of SESAR and the results of this project are to be brought into operation gradually, starting in 2014. The reports dealing with the 'Single European Sky' initiative are therefore following the same timetable. Besides the pressure to liberalise services in the area in question (air transport) the GUE/NGL group is particularly critical of the prioritisation of operating profitability over safety in the reports.
We also disagree with the exclusive concentration on air traffic managers, since the changes will affect everyone working in air traffic control. Finally, it is necessary to carry out broad consultations ahead of the changes with employee representatives.
in writing. - (DE) I am voting in favour of the report on aerodromes, air traffic management and air navigation services.
Air traffic management has been included in the common transport policy since 2004 on the basis of the Single European Sky Regulation. Following enlargement, the European aviation market has grown to 37 countries and has made the EU a global player. An update to reflect this was therefore urgently needed.
The second report in the package extends the scope by harmonising controls of aerodromes and their operators. Austrian aerodromes also come under this new rule.
What is positive, precisely in times of economic crisis, is that a series of proposed amendments in Parliament allows advance payments for infrastructure investments where other sources of investment are available in addition to user fees and under strict conditions. This will help significantly in seeing us through this economic crisis.
Mr President, ladies and gentlemen, I am in favour of Mr Marinescu's report on aerodromes, air traffic management and air navigation services, since it fits into the wider framework of the Single European Sky initiative, to which I have already pledged my support.
I agree with the rapporteur that in order to address future challenges in the aviation market, above all in the field of air safety, a system of harmonised rules needs to be introduced at European level. At present there are numerous differences between state safety procedures that it would be desirable to eliminate, bearing in mind the Commission's proposals, in particular those concerning the responsibilities of the European Aviation Safety Agency (EASA), which is clearly an important instrument for improving the safety of air transport in Europe.
I do however wish to join Mr Marinescu in pointing out the need to ensure proportionality with regard to these measures by safeguarding the use of local knowledge and expertise and also to guarantee cooperation between the EASA and Eurocontrol in order to avoid excessive red tape and inefficient duplication of tasks and responsibilities.
I am in favour of the Commission's proposal to amend Regulation (EC) No 258/97 on novel foods and novel food ingredients with the aim of simplifying and centralising the procedures for authorising novel foods and placing them on the market.
The introduction of the new regulation will protect consumers by establishing a high level of food safety, environmental protection and protection of animal health, while at all times observing the precautionary principle as laid down in Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002, laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety.
The Commission proposal seeks to make the authorisation procedure more effective and transparent and to implement it better. This will contribute to better implementation of the Regulation and give consumers greater power and more options because they will have more information at their disposal.
I voted in favour of the European Parliament legislative resolution on the proposal for a regulation of the European Parliament and of the Council on novel foods, as it simplifies the procedure for authorising novel foods and placing them on the market. It also makes the authorisation procedure more effective and transparent, thereby giving consumers more chance of making an informed choice.
It should be underlined that novel foods must be placed on the market only if they are safe for consumers and do not mislead them. Furthermore, where novel foods serve to replace another food, they must not be nutritionally inferior.
We voted in favour of this report as it takes a positive view of the issue of novel foods and did not entertain the worst proposals of the Right, which tried to insist on GMOs.
As we argued in the Committee on Agriculture and Rural Development, genetically modified organisms must be excluded, and novel foods must not pose any risks to health or mislead consumers. Also, when consumed as replacement foods, they must not be nutritionally disadvantageous for the consumer.
In the rapporteur's view, the objectives of the new regulation on novel foods are to attain a high level of food safety, consumer protection, environmental protection and protection of animal health, while at all times observing the precautionary principle, as laid down in Regulation (EC) No 178/2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety. All other objectives are of secondary importance.
Furthermore, novel foods must not endanger or mislead consumers. Where novel foods serve to replace another food, they must not be nutritionally inferior from the consumer's point of view.
in writing. - (DE) I am voting in favour of the report by Kartika Tamara Liotard on greater safety for novel foods.
We need stricter requirements for approving novel foods, such as products from cloned meat and the use of nanotechnologies.
The term 'novel foods' now includes numerous foods manufactured using novel methods which are currently only marginally represented on the European market, if at all, as well as foods simply unknown to European consumers. However, they also include products from cloned animals, the long-term consequences of which have barely been researched at present. Over 100 applications for approvals of novel foods have been made since 1997 and over 20 have been approved.
I am in favour of a separate regulation for products made from cloned meat and for new approvals to be suspended until such time as it enters into force. Foods containing nanomaterials should be banned until such time as an animal-friendly and safe method of evaluation is found. If such products are placed on the market, they must be labelled so that all information on their origin is directly brought to the consumer's attention.
in writing. - (DE) It should now be clear to everyone that the documents submitted in approval procedures are often embellished and that there are no long-term findings. At the very latest when we hear how rigorously and scrupulously attempts are apparently being made to build up a gene monopoly for genetically modified seed, the alarm bells should ring when there is talk of cloned meat.
In any event, the consequences of cloned meat, including interactions with genetically modified fodder or pesticides and atomic radiation, cannot be predicted. Apart from that, clones would appear to be incompatible with EU animal welfare legislation. Overall, the cloning of animals for food production should be rejected, but if it is used, then there must be appropriate labelling, so that citizens are free to decide. For these reasons I voted in favour of the Liotard report.
I have voted in favour of Mr Liotard's proposal on novel foods. I agree with his assertion that a high level of food safety, consumer protection, environmental protection and the protection of animal health should be guaranteed, while considering the precautionary principle at all times. I would also argue that it is essential that novel foods must not endanger the lives of consumers or mislead them, since the health and protection of citizens would be dangerously threatened.
If the Montreal protocol, which entered into force 20 years ago and was signed by 193 nations, had not banned products that contributed to the reduction of the ozone layer, planet earth would have faced a catastrophic scenario.
The main substances attributed to the depletion of atmospheric ozone are halogenated hydrocarbons, chemicals invented in 1928 as refrigerants. In the 1980s, when the hole in the ozone layer was discovered, researchers found that these chemical compounds, virtually inactive at the level of the earth's surface, were able to interact with the ozone molecules in the atmosphere, destroying the layer that acts as a protective screen against dangerous UV rays. In order to remedy this situation, the Montreal Protocol was signed in 1987 and entered into force two years later.
One thing is certain; we did everything to make our air unbreathable. Progress played an important role in that phase, providing us with a series of goods and services that in the course of the last few decades have contributed to a progressive deterioration of our climate system's condition. The greenhouse effect, the hole in the ozone layer and climate upheaval are just a few of the phenomena that must become the centre of our attention as soon as possible, since they represent our fellow citizens and future children in Europe. That is why I am in favour.
As the main goals of this revision are to simplify and set out the regulation in a new edition and at the same time reduce the unnecessary administrative burden, thus implementing the Commission's obligation to achieve better regulation, ensure compliance with the Montreal protocol, amended in 2007, ensure that problems arising in the future are solved with the aim of regenerating the ozone layer in time and avoid negative impact on people's health and ecosystems, I voted for this legislative act.
I voted in favour of the European Parliament legislative resolution on the proposal for a regulation of the European Parliament and of the Council on substances that deplete the ozone layer. This recast regulation is the main Community instrument for ensuring compliance with the Montreal Protocol on Substances that Deplete the Ozone Layer. It ensures not only greater protection against the destructive effects of UV radiation, but also a reduction in the greenhouse effect. The European Union should maintain a leading role in the world, as it has done in the past in this area.
in writing. - (DE) I am voting in favour of the report on substances that deplete the ozone layer.
This is a recast of the Regulation on substances that deplete the ozone layer, which is the main EU instrument for transposing the Montreal Protocol requiring ozone-depleting substances to be phased out. The main objective is to comply with the provisions of the 2007 protocol, thereby ensuring that the ozone layer can recover and harmful effects on human health and ecosystems are avoided.
I have voted in favour of Mr Blokland's report on substances that deplete the ozone layer. I agree with the draft's aims to protect the stratospheric ozone layer and to avert climate change, since the banned substances have not only an important Ozone Depleting Potential (ODP) but equally have a Global Warming Potential (GWP).
Furthermore, I concur with the tabled amendments, which set out to improve further the regulation in view of the issues, so that the EU can set itself more ambitious targets and take on a leading role in the world.
in writing. - (RO) I voted in favour of the draft European Parliament legislative resolution on the proposal for a regulation of the European Parliament and Council on substances that deplete the ozone layer (recast) - C6-0297/2008 -, because I believe that emissions of ozone-depleting substances must be cut or even stopped to allow life on Earth to evolve in normal conditions. By taking this kind of action we are fulfilling our duty to both the current generation and future generations.
Without questioning the need to ensure that Community financial resources are being used appropriately and in a timely fashion (which is far from the case), the report makes a few somewhat mistaken and overly ambiguous points.
For example, it should be clarified that the 'scarce' resources are defined by the EU. More specifically, they are imposed by the so-called 'Letter of the Six' countries, which set the Community budget at around 1% of GDP.
It should also be clarified what is to be understood by 'negative priorities' and 'positive priorities', without which it is impossible to accept a principle that advocates that these 'negative priorities' should be 'scaled down in order to give way to the most crucial priorities'.
If 'negative priorities' mean, for example, the so-called 'new priorities' such as realising the neoliberal policies of the 'Lisbon Strategy', the security policies of 'Fortress Europe' or the militarisation of the EU, we would say that we could not agree more. However, if these are the so-called 'positive priorities' and the 'overall multiannual and strategic objectives' (as they effectively are), then we are decidedly against.
I have decided to abstain from the vote on Mr Virrankoski's report on the ABB-ABM method as a management tool for allocating budgetary resources.
I wholly agree with the rapporteur on the absolute necessity of clear information on the results obtained and the resources needed to obtain them, and on the need for citizens to be completely informed on the cost of the European Union's policies. I am not certain, however, that the system in question can resolve this issue, and for that reason I will not vote for or against it.
in writing. - British Conservatives support the Böge report and we particularly welcome the rapporteur's proposals to make the Budget more flexible and better equipped to respond to changing circumstances. We believe his proposal for a 5-year financial perspective will be a positive development. We also welcome his acknowledgement of the '1% GNI' limit; and stress that, should this formula reflect declining GNI in the Member States, this will of necessity be reflected in the EU Budget.
However, we repeat our reservations with regard to the Treaty of Lisbon, which we oppose, and the proposed increases in funding for the CFSP. We regret that the rapporteur did not take this opportunity to remind Council and the Commission of their obligations, as agreed in the Inter-Institutional Agreement of 2006, to provide timely and satisfactory certification for EU money spent under Joint Management Agreements.
in writing. - The mid-term review of the Financial Framework 2007-2013 is not practical or realistic because of the lack of certainty linked to: the ratification process of the Treaty of Lisbon; the end of the current parliamentary term; the outcome of the European elections; and the setting-up of the new Commission in the current economic context.
I can fully concur that an ambitious review of the budget should be an urgent priority for the new Parliament and Commission.
in writing. - (IT) I am voting in favour.
The European Union's institutional future was re-launched by the European Council in June 2007, when the 27 Member States decided to call an Intergovernmental Conference to draft a new treaty on the basis of the draft Constitution. If the ratification procedures go ahead as planned, the new treaty could enter into force in mid-2009, at around the same time as the European elections. If the ratification process comes to a standstill, it will have unforeseeable consequences for the European project. The review process must therefore take account of this new context.
If the timetable set out in the European Council's conclusions is met, the entry into force of the new treaty, the election of the new Parliament (June 2009) and the appointment of the new Commission should take place in the second half of 2009, in which case the interinstitutional debate on the review could be postponed in order to avoid confusion.
I believe that this Parliament has made a significant investment through the work of its Temporary Committee on Policy Challenges and Budgetary Means of the Enlarged Union 2007-2013, as well as through the annual budgets and the consequent legislative work. Therefore the INI report, a legacy of the outgoing Parliament, should reflect the success achieved thus far, but also highlight deficiencies that still exist.
in writing. - (EL) The mid-term review of the Financial Framework 2007-2013 has been seen as a compromise with the 2005 decision and may be considered necessary in the current situation due to the economic crisis. Under no circumstances, however, can it be used as an alibi for redistributing resources between Member States and policies, such as the structural fund policies and the common agricultural policy, policies which, among other things, safeguard cohesion, employment, territorial convergence and the activation of public- and private-sector spending.
Our priority must be the deepening and improved management of current policies, such as Structural Fund policies, which have been also delayed due to a lack of funds, and obviously the promotion of investments in green growth, which will give current Community policies another development dimension.
However, what must be avoided and cannot be accepted is the introduction of new policies to protect the environment and climate and policies to address the economic crisis without any increase in the resources of the Community budget, which has remained stable even after the latest enlargement of the EU. Europe must dare to increase its resources for single Community policies and not to confine itself to redistributing resources between old and new policies.
in writing. - (SV) We have voted in favour of the report on the Mid-Term Review of the 2007-2013 Financial Framework, as it clearly calls for more transparency and a clearer link between the priorities we have set and the outcome.
Unlike the report, we believe that the one-percent model is a good one. We believe budget restrictiveness to be of the utmost importance.
This is an important own-initiative report of Parliament, which aims to set out the debate not only on the current but above all on the next Multiannual Financial Framework. It raises a large number of questions that cannot be tackled in this explanation of vote.
As we have said, albeit in a very moderate manner, the report makes some relevant points, which are in line with what we have been saying for a long time: the current Community budget is less than what is needed, and every year significant amounts are unbudgeted for (about EUR 29 billion short between 2007 and 2009). However, those responsible for this situation are covering it up, namely the European Commission, Parliament and the Council as budgetary authorities. That is why Parliament cannot now refuse to accept responsibility.
Parliament also stresses that 'additional policies should not change the balance between the main categories of the current MFF nor jeopardise the existing priorities', although it has removed - due to our vote against - the reference to the 'two main policies of headings 1b and 2', respectively convergence and agriculture and fisheries. On the other hand, it has emphasised 'new priorities': in other words, the neoliberal objectives of the 'Lisbon Strategy' (including the so-called 'public-private partnerships'), 'climate change' and the militarisation of the EU.
I have voted against Mr Böge's report on the Mid-Term Review of the 2007-2013 Financial Framework.
I am disappointed that not all the new generation programmes connected with the 2007-2013 Multiannual Financial Framework have been adopted, especially as regards the important Galileo programme, which has not been allocated sufficient funds, and the framework programme on Fundamental Rights and Justice. A greater commitment would in fact have been required in order for them to be adopted within the time allowed.
I also believe that Parliament should exercise stricter control over the European Union's budget through more regular and stringent checks to ensure that public money is being properly managed.
Mr President, ladies and gentlemen, we did not vote for any of the texts on the new partnership agreements with the African, Caribbean and Pacific states, the poorest countries in the world.
Our vote is not directed against these countries, which deserve a proper cooperation and development policy that will help them to bring their populations out of poverty, their territories out of their under-equipped state and their economies out of difficulty. They also deserve trade relations that take into account their individual situations but also our own interests, and particularly those of our outermost regions, which are overlooked in your policies.
What you are proposing to them are agreements that conform to the sacrosanct rules of the World Trade Organization, the aim of which is to make them part of ultraliberal globalisation. You are condemning them to export crops, which starve them, and to the exploitation of their wealth by multinationals, which for a long time have not been at the service of any individual country, but are stateless, anonymous and moved only by their own financial interests.
These countries have the right to choose the rate at which their borders are opened up and their economies liberalised. Why not choose another way: that of reasonable protectionism and relationships that are mutually beneficial because they are based on reciprocity. That is the way that we are demanding for France and for Europe too.
I voted in favour of the resolution on the Economic Partnership Agreement between the EC and Cariforum. The allegations made according to which the Caribbean countries were put under pressure and forced to sign the Agreement are false. I saw this when I attended the first regional meeting of the ACP-EU Joint Parliamentary Assembly with countries of the Caribbean region.
Representatives of the negotiators and of the authorities of the Caribbean countries stated unequivocally that they signed the Agreement of their own free will in the conviction that it is beneficial to all parties. They were aware of a certain pressure, but it was pressure of time, and this affected all the parties to the Agreement. In addition, the necessity of signing new agreements on economic partnership was the result of decisions made independently of the European Union. Besides, this had been common knowledge for many years.
in writing. - I welcome the promise of flexibility given by the commission in moving from interim to full EPAs and the promise that negotiations will be driven by development concerns.
I have voted against the motion for a resolution on the Economic Partnership Agreement between the European Community and its Member States, of the one part, and the CARIFORUM States, of the other part.
I believe that EPAs should support the sustainable development of African, Caribbean and Pacific states and encourage them to participate in international trade and diversify their economies. However, I do not think the agreement in question is on the right lines, since it does not help the countries concerned to create a self-sufficient economy able to sustain itself without depending on external aid.
Furthermore, in my opinion, the instruments set out in the agreement help neither the authorities nor the local private sector to participate, meaning they will not be sufficiently involved in the process of development in their regions.
in writing. - It is incredibly important that the unique needs of every ACP country are taken into account in EPA agreements. For this reason, I have voted against this agreement. The CARIFORUM EPA has been discussed here, while the Parliaments of the CARIFORUM nations have not yet been allowed to discuss this. Out of respect for these Parliaments, I believe that we need to hold off on passing this resolution.
It is also important to note that many ACP governments were pressured by the European Commission to sign the interim agreements before the expiry of the waiver.
It is truly important that these issues be carefully considered and debated by each ACP state before they are approved by the EU.
in writing. - (FR) According to the EPAs, sugar and bananas sourced from ACP countries will not be able to enter the markets of the French outermost regions (ORs) for 10 years, on a renewable basis, thus preserving the production of these two pillars of overseas agriculture.
The specific safeguard clause, which allows imports to be blocked where they harm or disrupt the ORs' market, should be further clarified so as to reduce its implementation period.
The appeals launched by our Parliament have therefore enabled the ORs' demands to be taken into account during negotiations.
Socio-professional actors in the ORs feel that they are being penalised by production constraints that conform to European standards, making them less competitive than their direct competitors. I understand them, but I am nevertheless encouraging them to commit themselves fully to a cooperation process with their ACP neighbours, so as to enable complementary and supportive relationships to be built around common aims.
Rather than sticking rigidly to a defensive position, the ORs have everything to gain by putting themselves on an equal footing with their competitors. This is provided that the European Union really guarantees that proper monitoring and arbitration methods are in place, to prevent any kind of unfair competition.
in writing. - (NL) This Parliament wants to bring up the issue of working visas for Ivorians valid for at least 24 months at the negotiations on a stepping stone Economic Partnership Agreement with Côte d'Ivoire. The affected Ivorians would then be able to work as carers and in similar professions. Whichever way you look at it, this, once again, is an additional channel for immigration, which, as far as I am concerned, is in itself more than enough reason to vote against this resolution. Europe already has millions of unemployed people and an additional import of labour from outside the Union will only make the existing problems worse. The professions in question can be perfectly well filled by our own workers.
in writing. - (SV) We believe that our primary contribution to promoting continued development in the world's poorest countries should be to open up EU markets to imports from those parts of the world. Aid, when judged to be compatible with the desire to increase free trade, must be initiated and decided by the individual Member States, not by the EU. Where the EU nevertheless persists in distributing and controlling aid, it must under no circumstances be made conditional upon trade with the recipient countries. Provisions that are designed to protect sensitive industry in the developing countries for a transitional period may, however, be acceptable. However, in principle, we should avoid all protectionist regulations that run the risk of undermining free market access.
These views have guided us when adopting a position with regard to the present motions for resolutions in connection with the trade agreements that the Commission is currently preparing.
We are opposed to the unfortunate wordings that aim solely to increase the European Parliament's influence on trade policy. Nevertheless, we have chosen to vote in favour of all of the resolutions, as they all illustrate the importance of continued free trade at a time when the sharp winds of protectionism are gaining in strength.
I have voted in favour of the motion for a resolution on the stepping stone Economic Partnership Agreement between Côte d'Ivoire, of the one part, and the European Community and its Member States, of the other part.
I agree that a customs union among the countries of western Africa could be of great benefit to Côte d'Ivoire, which is the economic and trading leader of that area: moreover, in light of the fact that intraregional trade represents only a small part of Côte d'Ivoire's total trade, it would be desirable to increase regional trading links in order to develop sustained and sustainable growth in the long term.
It is also desirable for the European Union to provide more and better technical and administrative assistance to Côte d'Ivoire, to ensure that its economy is adapted to draw the maximum benefits from the stepping stone Economic Partnership Agreement.
I have voted against Mr Fjellner's report on the stepping stone Economic Partnership Agreement between the European Community and its Member States, of the one part, and Ghana, of the other part.
This is because I believe that an agreement of this kind with Ghana could threaten cohesion and weaken the regional integration of ECOWAS, which we should be supporting, since it is most capable of producing positive effects for the local economy in the medium to long term, through its greater possibilities for participation by local bodies.
in writing. - It is incredibly important that the unique needs of every ACP country are taken into account in EPA agreements. For this reason, I have voted against this agreement. Each ACP country has different needs, and many would rather not negotiate about intellectual property rights and Singapore issues. Many of these nations also desire a strengthening of the provisions surrounding food security and infant industry. Finally, these agreements are in need of a revision clause that would require an assessment of the sustainable development impact and the possibility to amend the agreement based on the findings of this assessment. We need to work to ensure that these agreements actually accomplish what is best for the needs of each of these nations and should avoid putting pressure on them to sign agreements that do not accomplish what is right for them.
I have voted against the motion for a resolution on an Interim Economic Partnership Agreement between the European Community and its Member States, on the one part, and the SADC EPA States, on the other part.
I do not think that the Economic Partnership Agreement has brought great advantages for those who export from ACP countries to the European Union since the Cotonou trade agreements expired at the beginning of 2008, even if goods from ACP countries can enter the EU market without being subject to customs tariffs or quotas.
In particular, the agreement does not help to promote the autonomous development of these states; to create those capacities that in the future will enable the countries concerned to continue to develop even without outside help. What is more, I feel that they often do not meet the conditions of good governance, transparency of political positions and respect for human rights, without which there is a risk that damage to the population of those states would outweigh the aid they receive.
in writing. - (EL) The EU is endeavouring, at a time of capitalist crisis and escalation in imperialist infighting, to strengthen the position of the European monopolies and acquire new positions on the global market. It is using a combination of open imperialist interventions throughout the world, with military or non-military means and economic intervention by the monopolies in international trade and economic transactions.
Interim economic partnership agreements are the most savage form of agreement which the EU has required of developing countries to date. Their aim is to impose the power of capital and the overexploitation of their manpower and wealth-producing resources. Oppressive terms require liberalisation of markets and the privatisation of all services, especially energy, water distribution, health, education and culture.
The cases of the South African Development Community (SADC) and the Common Market for Eastern and Southern Africa (COMESA) are typical. Divide and rule. Pressure and coercion by the EU to accept the timetables and the content of the agreements, with separate agreements and different terms for each country.
We are voting against the interim economic partnership agreements because they are signed for the benefit of the profits of capital and to the detriment of the people. They are proof once again that global trade under the sovereignty of imperialism and the monopolies cannot be conducted on a basis of mutual benefit.
I have voted against the motion for a resolution on an Economic Partnership Agreement between Eastern and Southern Africa States on the one part and the European Community and its Member States on the other part.
I am persuaded that this economic partnership agreement is unsuitable for achieving the aim of promoting the development of the countries involved, because there are controversial matters yet to be addressed and resolved, such as the Most Favoured Nation clause and tariffs on exports, which do not encourage the creation of a real market capable of bringing benefits to all the populations concerned.
I have voted against the motion for a resolution on an Economic Partnership Agreement between the European Community and its Member States, on the one part, and the East African Community Partner States, on the other part.
I believe that the development of a genuine regional and intraregional market in these countries is important in order to create the conditions for sustainable growth that is not wholly dependent on external aid: however, this agreement does not generate the necessary prerequisites for this to happen, given that in many cases the measures planned foresee very little involvement of the authorities and the local private sector.
Furthermore, despite the existence of control mechanisms, I do not feel that these countries often meet the conditions of good governance, transparency of political positions and respect for human rights, without which we run a greater risk of harming the majority of the population of those states rather than providing real help.
I have voted in favour of the motion for a resolution on the stepping-stone Economic Partnership Agreement between the European Community and its Member States, of the one part, and Central Africa, of the other part.
I firmly believe that the stepping-stone Economic Partnership Agreement has created great advantages for exporters in Central African countries, above all since the Cotonou agreements expired in January 2008, by increasing their opportunities to export to the European Union. Global EPAs should in all cases be considered as complementary rather than as alternatives to the agreements based on the Doha Development Agenda, on which subject we call for the negotiations to be resumed as soon as possible.
I also agree with the creation of transition periods for small and medium-sized enterprises in order to give them time to adapt to the changes resulting from the agreement, and, more generally, I welcome the support to be given to SMEs by the states concerned.
in writing. - (FR) For years now, alongside our African colleagues, we the socialists have joined forces to make the EPAs real development instruments.
We have negotiated strongly and determinedly with the Commission to obtain fair agreements that promote the Millennium Development Goals.
We have done so by opting for selective regionalisation conducted by the ACPs themselves.
We have done so by fulfilling our commitments in relation to the trade-related assistance pledged in 2005, rather than by 'pillaging' the EDF.
Today our fight has largely borne fruit, since the Trade Commissioner has made a commitment on behalf of the European Commission in relation to:
the crucial objective of developing the agreements,
the renegotiation of the contentious points of the agreements on the basis of an open and flexible approach,
food security and the protection of the fragile industries of ACP countries.
Obviously we would have liked more guarantees with regard to how the national parliaments and the ACP-EU Assembly will be involved in monitoring the implementation of the agreements.
However, the progress made in just a few weeks is considerable.
I hereby acknowledge it.
I do, however, intend to keep an extremely close eye on its implementation.
So there will be no 'blank cheque': I abstained.
in writing. - Today I was able to vote in favour of the Parliament giving its assent to the EPA and the interim EPAs only because of the assurances and undertaking of the new Commissioner, Cathy Ashton, and because the governments of the countries concerned largely see this as a step forward, albeit insufficient.
Economic Partnership Agreements should become tools for poverty reduction and eradication whilst incorporating the aims of sustainable development and the gradual integration of the ACP countries into the world economy.
We must ensure that the trade agreements which we undertake with the ACP countries are favourable to their interests and, crucially, that they are undertaken as tools for development.
in writing. - (ES) I voted against the reports on the EPAs with the Caribbean islands, and also against the Côte d'Ivoire interim agreement, among others. Parliament has voted for the interim agreement with the Côte d'Ivoire, for example; it is a country plagued with internal conflicts and without a legitimate government.
In these circumstances, I simply feel that it is not the best time to enter into an international agreement with long-term consequences. Under pressure from the World Trade Organization, the European Union has withdrawn from the cooperation agreements with the ACP countries and has replaced them with economic partnership agreements with individual countries, in many cases damaging the power of the regions.
The first agreements, imposed by Europe, have been strongly criticised by NGOs and investigators in those countries, and today Parliament has reviewed them.
in writing. - I gave assent to the CARIFORUM EPA and the Côte d'Ivoire Interim EPA in response to the guarantees which Commissioner Ashton gave this week.
There has been a change of style and tone since Commissioner Ashton replaced Commissioner Mandelson and now we are receiving clear signals that there is a change of substance too.
In the case of the CARIFORUM EPA, the Commissioner gave clear assurances to rapporteur David Martin on his concerns about access to generic medicines, the review clause, and flexibility on how the MFN clause would operate.
Before giving assent to the Côte d'Ivoire Agreement, we were given clear and unequivocal confirmation that Côte d'Ivoire would be free to take what they wanted from any other EPA. It is significant that, in the case of the SADC EPA, the revision of a number of contentious clauses was agreed. This includes the protection of infant industries, the possibility to introduce new export taxes to assist industrial development, and export quotas.
The decisions I took were not taken lightly, but were taken after careful consideration of the commitment to ensure that EPAs could be a tool for development, and reflect our partnership and mutual respect with the ACP.
in writing. - (FR) Our position on the Economic Partnership Agreement is still critical. We believe that the negotiations have got off to a very bad start, with no respect shown for the specific circumstances of our partners. We are also still convinced that we should not rush negotiations with them, and, above all, should not impose on them sudden reforms that could prove disastrous for their social cohesion and their economies.
However, our vote does take account of the very encouraging positions adopted by Commissioner Ashton in the plenary session of Monday 23 March. That is why we abstained and did not vote against, as we certainly would have done only a few weeks ago.
Nevertheless, our abstention is a warning: we intend to judge the Commission's action on the basis of actual evidence, and do not want to give it a blank cheque for the future.
in writing. - The assurances I was given concerning generic medicines, the review clause and flexibility on how the Most Favoured Nation clause would operate meant that I was able to support this report, for which I was Rapporteur. The report should strike a balance between securing a fair deal for the EU but also ensuring that development is integral to the agreement so that Cariforum states can prosper and reap the benefits of fair trade with the EU.
I voted for this report in the belief that, based on the assent given by the EP to the Economic Partnership Agreement (EPA) between the CARIFORUM countries, of the one part, and the European Union and its Member States, of the other part, this will guarantee that:
the implementation of commitments in areas not yet regulated under the CARICOM Single Market and Economy (CSME) or fully implemented, including financial services, other services, investment, competition, public procurement, e-commerce, intellectual property, free circulation of goods and the environment, will be deferred pending completion of the single market and economy in these areas;
an independent monitoring mechanism will be established within the CARIFORUM States, equipped with the necessary resources to undertake the analysis required to determine the extent to which the EPA is achieving its objectives;
there is an early determination and provision of an equitable share of the Aid for Trade resources. These funds represent additional resources and not merely repackaging of EDF funding;
they comply with CARIFORUM priorities and that their disbursement will be timely, predictable and in line with the execution schedules for national and regional strategic development plans. These funds should be used efficiently to compensate the loss of customs revenues.
I have voted in favour of Mr Martin's recommendation on the EC/CARIFORUM Economic Partnership Agreement. Indeed, the European Parliament has a duty to conclude this agreement, provided that the Commission and the Council agree to review such agreements every five years, the Most Favoured Nation treatment is abolished for the European Union, and, most importantly, different amounts of Aid for Trade resources are promptly defined and allocated.
I have decided to abstain from the vote on Mr Mann's proposal for a recommendation on the EC/Côte d'Ivoire stepping-stone Economic Partnership Agreement. There are in fact several points of the proposal with which I disagree. On the other hand, the aims and objectives it pursues are laudable; therefore I do not wish to vote against this recommendation.
I voted in favour of the report.
This is the first time that Parliament has drawn up a single report on the work of the European Investment Bank (EIB) and the European Bank for Reconstruction and Development (EBRD). The two banks are increasingly financing operations in the same geographical regions outside the European Union, for example Eastern Europe, Southern Caucasus, Russia, the Western Balkans and Turkey.
Cooperation between the two banks has grown up on a regional basis and therefore the way in which it takes place differs according to the area in question. In countries of common operation, there are three different types of cooperation between the EIB and the EBRD: the Memorandum of Understanding in Eastern Europe, the method applied in the Western Balkans, and flexible methods of cooperation.
This is not a satisfactory development. Instead, it would be more useful if a comprehensive review was organised, to consider how the cooperation between the two banks and other relevant parties could be improved, taking into account the interests of the EU and the beneficiary countries. Furthermore, the division of activities and cooperation between the two institutions cannot simply be managed on a regional basis or by drawing a line between lending operations to the public and private sectors.
I voted against Mr Mitchell's report on the 2007 Annual Reports of the European Investment Bank and the European Bank for Reconstruction and Development. Rather than talking about cooperation between the banks and other interested parties, I think it would be appropriate first to ensure checks are performed before, during and after funding is granted, both banks having lent very significant sums in 2007. Providing financial support without the involvement of civil society in the countries concerned can only worsen the situation in those countries, rather than improve it.
In this sense I welcome Mr Mitchell's proposal that the Commission report annually to Parliament and the Council on the assessment of the impact of the financing operations. However, this element is not enough to induce me to vote in favour of the report.
I voted in favour of this joint resolution concerning the future of the automotive industry.
This text emphasises the need to define at European level a clear and coherent policy to cope with a crisis that is affecting all of the Member States of the EU. In fact, it is estimated that 12 million jobs in Europe are directly or indirectly affected by the automotive industry. Sales are down, stocks are increasing, and redundancy announcements are multiplying. There are no miracle cures for the social disaster that is emerging; only coordinated measures will be able to save the sector.
That is why I voted in favour of this joint resolution, which calls on the European authorities to work with the Member States to introduce measures that will make it possible to ensure the future competitiveness of the European automotive industry and continued employment in the sector.
However, the resolution has come a little late and does not meet all expectations. The debate is therefore far from being over and promises to be lively, especially if one considers the current social issues at stake and the reaffirmed need for a social Europe that protects its citizens.
I voted for this resolution on the future of the automotive industry as it calls for consistent, harmonised initiatives from EU Member States for the European automotive industry and for the creation of a proper European framework for action.
I voted in favour of the joint motion for a resolution on the future of the car industry. As the EU is the world's biggest producer of motor vehicles and as the car industry is one of the largest private employers, support for this sector is vital to respond to the current financial and economic crisis.
I therefore support coordinated political action at European level to encourage the adoption of measures in support of the industry, such as: securing access to credit for car producers and suppliers; stimulating demand for new vehicles, including the granting of incentives to scrap old cars and buy 'green' cars; financially supporting skilled workers by fully using the Globalisation Adjustment Fund and the European Special Fund; and encouraging research and investment.
in writing. - (FR) We voted in favour of the resolution on the automotive industry, but we have not forgotten that those who are today pretending to want to save it are really the ones responsible for this disaster.
They are responsible for extending a finance-driven globalised economy that is disconnected from reality, where the guarantee of high shareholder returns takes the place of industrial strategy, and where shares rise following the announcement of social plans, while bosses who are not always capable grant themselves bonuses and golden parachutes. They have created this system, where the jobs and salaries of workers have become the only balancing variables. They are responsible for the household impoverishment that is seriously affecting demand, keeping the vicious circle going.
Even now, when hundreds of thousands of jobs are at stake, the Commission is spouting the dogma of competition, hindering national measures designed to prevent job losses, and demanding explanations from Renault in order to satisfy itself that the increase in production in a factory is not the result of a relocation of operations.
If only you had shown so much indignation when European businesses were relocating worldwide, in search of the lowest costs and the most non-existent social legislation.
It is time for a change of policy - for the good of Europe and, above all, of Europeans.
The automotive industry has found itself in an exceptionally difficult situation because of the current economic crisis. Forecasts for this year are not optimistic either. They point to a further fall in sales of new cars.
The European Commission and European Parliament think that industry should manage largely by itself in the crisis. In particular, it is industry which has to find an answer to the structural problems connected with efficiency of production and the use of production power, so as to improve competitiveness and stability in the long term.
Action taken by the EU and Member States can only support action taken by the producers themselves. This is true in particular of measures which are intended to restore access to finance on reasonable conditions, to stimulate demand for new vehicles, to maintain standards of qualification and protect jobs, and to minimalise social costs.
A number of countries have adopted plans to help the automotive sector, but as the Commission has observed, these plans must be in accord with EU law and prevailing principles on competition, and in particular with the principles for awarding state aid, in order not to disrupt the functioning of the European internal market. All measures related to financing, taxation or scrapping must in addition support and accelerate essential technological transformations in the sector, especially in the area of fuel efficiency of engines and reduction of emissions.
in writing. - (FR) The European Parliament is going to endorse the European Commission diktats that fiercely oppose any effort by the Member States to protect their national automotive industries.
The people must all understand that the ultraliberal policy of the Commission and of Parliament is a fantastic means of speeding up the relocation of French businesses to more economically 'viable' states.
At a time when thousands of jobs are directly under threat in the automotive industry and subcontracting sectors, this anti-national choice is morally obscene and economically suicidal.
Those Members who lend their support to such industrial and social destruction will have to answer for it to the workers and their families, who are the direct victims of their ideological blindness.
Given the importance of the car industry to the European economy, the commitment by European governments and the European Union as such to respond to the current situation is understandable. They are trying to prevent the consequences of this crisis, which they hope and are fighting to ensure is temporary, from making this industry unrecoverable. This concern has our support. However, there must be some safeguards. While the primary objective is to save jobs, this must respect the ultimate objective of ensuring the survival of viable industries. This means that the extraordinary investment in this sector must be utilised to update, modernise and prepare it for increased competition. The idea that it is possible, or desirable, to isolate and protect an economic sector from competition, where this competition is healthy and fair, is an economic error and a political deception.
Despite all its failings, overcoming the crisis in the car industry, as well as the crisis in general, and preparing for the next stage is at the heart of the Lisbon Strategy: more competitiveness, more innovation, more jobs. We should help the car industry to recover, but we should not try to reinvent the wheel.
in writing. - Car manufacturing within the EU depends upon reaching standards which can facilitate stronger environmental rules. This is not a contradiction to the idea of a competitive industry, but rather a contribution to its very survival. There are many European instruments which can be used to assist the car industry and its workers in particular. Among them are funds to assist training through lifelong learning.
Having the right workforce which can believe in a sustainable manufacturing future is essential. I know that car manufacturers in the South-East of England now have the opportunity to take advantage of financial facilities which can promote car manufacture of the future. This must be balanced with environmental and social conditions.
in writing. - (NL) Green politicians are convinced that we cannot view the economic and environmental crises separately. To help the economy back to its feet we need a Green New Deal. In the automotive sector there is an enormous potential for moving in a green direction. In order to exploit that potential, however, governments must force and assist car-makers to invest in innovation. A majority in this House decided that the European Union must pump a substantial amount of money into its automotive industry. Yet writing a blank cheque is, of course, no solution. We must not subsidise old technologies that are on their way out. Instead, we must take direct action to force car-makers to invest in innovation. By doing that, you future-proof the sector and you do the millions of Europeans working in the motor industry a real good turn.
The Group of the Greens/European Free Alliance proposed that money should be made available only on condition that the car industry substantially improves its environmental performance levels. Transport is responsible for around a third of all CO2 emissions in the EU. I voted against the majority resolution because it failed to stipulate the improvement of environmental performance as a precondition for receiving public money.